NOT PRECEDENTIAL



                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 10-1731
                                   _____________

                               JOSEPH R. REISINGER,
                                              Appellant

                                           v.

 COUNTY OF LUZERNE; LUZERNE COUNTY TAX CLAIM BUREAU; MARY
 DYSLESKI; STEPHEN A. URBAN; NEIL T. O’DONNELL; JAMES P. BLAUM;
CADLE CO. II; DANIEL C. CADLE; DOUG HARRAH; KEVIN T. FOGERTY; TINA
           RANDAZZO; NOVA SAVINGS BANK; CRAIG SCHER
                            _____________

                   On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                            District Court No. 3-09-cv-01554
                  District Judge: The Honorable Richard P. Conaboy
                                     _____________

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   July 12, 2011

              Before: RENDELL, SMITH, and FISHER, Circuit Judges

                                 (Filed: July 26, 2011)

                              _____________________

                                     OPINION
                              _____________________

SMITH, Circuit Judge.

      The plaintiff owned 26 parcels of real property situate in Luzerne County,

Pennsylvania. The Luzerne County Tax Claim Bureau determined that the plaintiff had
failed to pay the real estate taxes assessed on the properties and asked a Pennsylvania

state court to authorize a tax sale. The court granted the Bureau’s request. The plaintiff

then filed this lawsuit under 42 U.S.C. § 1983, alleging that his constitutional rights to

procedural due process and equal protection had been violated in the course of the tax-

sale proceedings; the complaint also asserted a host of state-law claims. When the

plaintiff filed this lawsuit, the tax-sale proceeding was ongoing: the sale had yet to take

place or to be confirmed, as required under Pennsylvania law.

       The District Court dismissed the complaint. It held, first, that the plaintiff’s suit is

barred by the so-called Rooker-Feldman doctrine. See Rooker v. Fid. Trust Co., 263 U.S.

413 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).

The Court concluded, in the alternative, that dismissal was appropriate because the

complaint failed to state a federal claim upon which relief can be granted. Reisinger v.

Luzerne County, 712 F. Supp. 2d 332, 352–57 (M.D. Pa. 2010) (concluding that the

complaint does not state a due process or equal protection claim and declining to exercise

supplemental jurisdiction over the state-law claims). Finally, the Court denied leave to

amend the federal claims on the ground of futility.

       We have jurisdiction under 28 U.S.C. § 1291, and we review de novo a district

court’s ruling on a motion to dismiss. Stevenson v. Carroll, 495 F.3d 62, 65 (3d Cir.

2007). At the outset, we agree with the plaintiff that this suit is not barred by Rooker-

Feldman. The doctrine is confined to “cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.” Exxon
                                               2
Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). As far as the record

shows, judgment had not been entered in the state-court proceeding at the time the

plaintiff filed this § 1983 lawsuit. The state-court proceeding thus lacked the finality

necessary to trigger Rooker-Feldman’s jurisdictional bar. See id. at 291–94. See also

Lance v. Dennis, 546 U.S. 459, 463 (2006) (“[U]nder what has come to be known as the

Rooker-Feldman doctrine, lower federal courts are precluded from exercising appellate

jurisdiction over final state-court judgments.”).

       We nonetheless agree with the District Court that the complaint fails to state a due

process or equal protection claim. Even accepting the complaint’s factual allegations as

true (as we must), it is clear that the plaintiff received notice of the tax-sale proceeding

and was afforded a meaningful opportunity to be heard by an impartial decisionmaker (a

state-court judge). The Due Process Clause required nothing more. It is also clear that

the Tax Claim Bureau had a rational basis for treating the plaintiff differently from other

property owners: he had failed to satisfy his tax obligation. His equal protection claim is

thus unfounded. Finally, the District Court properly denied leave to amend because

granting it would have been futile.

       We will affirm.




                                               3